 
DISTRIBUTION AGREEMENT

 
Distribution Agreement, dated as of July 9, 2008 (the “Agreement”), by and
between Pino Gelato, Inc. (“Pino”) and Cono Italiano, Inc. (“Cono”).

 
The Agreement is as follows:

 
1.            Retail Channels. The following language is hereby added to the end
of Section 1.5(a) of the Agreement: “Notwithstanding the foregoing, Cono shall
may sell filled Cone Products directly to an account, even if such account sells
directly to customers.
 
2.            Consideration. Section 3.1 of the Agreement. Following provision:

 
“3.1      PAYMENTS FOR RIGHTS GRANTED TO PINO. As consideration for the master
distribution rights for the empty pizza cone, and all cones sold into a Pino
Gelato store and license area agreement to Pino Gelato licensee, Pino shall pay
$100,000 to Cono (the “Consideration”). $75,000 of such Consideration has been
paid prior to the execution date of this Agreement. The final $25,000 shall be
paid simultaneously with the execution of this First Amendment by both parties
and the 2nd trip from the group from Italy to finalize all training with our 3rd
part on the equipment to produce a quality Pizza cone that everyone has signed
off on the recipe and training...”

 
3.            Common Stock. Section 4.1 of the Agreement.

 
“4.1      COMMON STOCK. As partial consideration for the payments made to Cono
pursuant to Section 3 of the Agreement, Pino (or its designee(s)) shall be
entitled to receive a total of 375,000 shares of Cono’s common stock. 250,000
shares of such common stock were received by Pino prior to the execution date of
this First Amendment to the Agreement. The other 125,000 shares of such common
stock shall be issued to Pino (or its designee(s)) upon Cono’s receipt of the
final $25,000 payment being made by Pino simultaneously with the execution of
this Agreement by the parties. All such shares shall be subject to the
provisions of SEC Rule 144 and other applicable SEC regulations; provided,
however, that all of such shares shall have the same rights as any shares held
by the shareholders of record as of July 9, 2008.”

 
The Agreement is hereby amended solely to the extent set forth above. In all
other respects, the Agreement is hereby ratified and confirmed.

 
This Amendment may be executed in the original, by facsimile, PDF, or other
electronic means in any number of counterparts, each of which shall be deemed to
be an original and all of which together shall constitute one and the same
instrument.

 
[SIGNATURES APPEAR ON FOLLOWING PAGE;
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Operating Agreement has been adopted and executed by
the Members as of the date first above written.
 
MEMBER:
     
/s/ Ramona Fantini
 
Ramona Fantini
     
MEMBER:
     
/s/ Mitchell H. Brown
 
Mitchell H. Brown
 


 
-12-

--------------------------------------------------------------------------------

 